Opinión concurrente y disidente
del Juez Asociado Señor Ne-grón García.
*26San Juan, Puerto Rico, a 21 de marzo de 1978
Una democracia liberal nutre su fuerza creadora y reno-vadora no sólo del derecho individual a diferir, sino de darle plena oportunidad al opositor para que colectivamente, a tra-vés del debate político y las urnas, transforme su papel de crí-tico y adversario al de dirigente. Fundado en esta primacía, consignamos nuestra concurrencia y disenso sobre el examen de las interrogantes planteadas en torno a la juridicidad del dictamen del antiguo Tribunal Electoral y el alcance consti-tucional de varias disposiciones del Código Electoral derogado relacionadas con la formación, personalidad, subsistencia y derechos de partidos políticos, ello en contraposición a los de-rechos fundamentales de libertad de expresión, ideas políti-cas, asociación e igual trato ante la ley que reclaman unos electores.(1)
I
A la luz de los hechos relacionados en la Opinión Mayori-taria del Tribunal, el análisis objetivo de los preceptos de ley que rigen la materia y doctrina jurisprudencial nos mueve a concluir que el Código Electoral taxativamente circunscribe la franquicia y subsistencia de todo partido político a que en la elección general precedente mantenga determinado por ciento de fuerza electoral; no cumpliendo con dicho requisito, desaparece como partido político ipso jure.
El texto del Art. 4-012 (2) es claro y terminante. No se refiere a “movimientos políticos” sino a partidos que se han *27sometido sin éxito a la evaluación del electorado no importa lo respetable que sean como sectores minoritarios. Refleja un principio democrático clásico que parte de la premisa de que una “comunidad de hombres iguales y libres organiza su sociedad política con arreglo a la voluntad general y remite a ésta periódicamente las cuestiones públicas en controversia, así como las candidaturas para el ejercicio del poder político. La ciudadanía actúa en ambos extremos como árbitro final.” A Diario de Sesiones de la Convención Constituyente de Puerto Rico, 2563 (Ed. 1961). Bajo este principio, se reco-noce al Poder Legislativo facultad razonable para darle con-tinuidad de partido político, en sus variadas categorías, a aquellos que no resultando victoriosos, demuestran en las urnas un mínimo de endoso. Martínez Nadal v. Saldaña, 38 D.P.R. 446 (1928). La fórmula vigente es de cinco por ciento (5%). A los otros, la ley les requiere que acrediten su fuerza exigiéndoles como prueba que se sometan al rigor de una nueva inscripción.
Resulta pues claro, que el pronunciamiento en contrario por este Tribunal y el foro recurrido — no importa sus loables propósitos, bajo el trámite denominado “descertificación” — es incorrecto; la franquicia electoral termina por ministerio de ley independientemente de la fecha en que se certifiquen los resultados finales oficiales del escrutinio. Como dijimos en Martínez Nadal, supra y Barceló v. Saldaña, 42 D.P.R. 226 (1931), la existencia legal de los partidos y sus nombres es “hasta el mismo día de las elecciones.” (449, 251.) Contra esta conclusión no es oponible el argumento fundado en el derecho de los partidos políticos a participar limitadamente en el escrutinio general que se realiza con posterioridad a las *28elecciones, al amparo de lo dispuesto en el Art. 7-082 que exige la invitación de . . los presidentes o sus represen-tantes, así como a los Procuradores Electorales de cada uno de los partidos políticos que han participado en la elección, . . . para [sin voz ni voto] presenciar el escrutinio general”, aun cuando poseen el derecho de inspeccionar las Actas de los Colegios de Votación (16 L.P.R.A. see. 2412).
Frente a la regla general expuesta de que la franquicia electoral termina con las elecciones si determinado partido no logra el por ciento de ley prefijado, es perfectamente cog-noscible que el Estado, por vía de excepción y en la consecución de ciertos objetivos restringidos de importancia — necesarios para garantizar la pureza y culminación ordenada del pro-ceso electoral — reconozca explícitamente algunos derechos y deberes de los partidos difuntos para implementar varias dis-posiciones de la ley. (3) No se da pues la situación consignada por el recurrido a base del fundamento de que al permitirse . . madrugar a las agrupaciones participantes en las elec-ciones, nos daríamos con el absurdo de que un partido político participante en el proceso no tendría representación en el *29escrutinio . . , [ni] recursos humanos y facilidades físicas porque no procederían los pagos por el estado en igualdad de condiciones con los demás partidos participantes.” Repetimos, para el escrutinio y pagos, el legislador reconoció' ciertos derechos y obligaciones. Por el contrario, lo que resulta un contrasentido es que se extienda automáticamente más allá de las elecciones el privilegio de exclusividad en nombre y símbolo de un partido, como el Democratic Party of Puerto Rico, cuyo candidato local obtuvo un voto solamente, ello a base del concepto administrativo de “reserva”.
Tampoco constituye razón para el trámite de “descerti-ficación” el intento de promover “. . . la equidad del proceso al liberar las agrupaciones políticas de la necesidad de dis-traer recursos en el periodo más crítico, que es el día de las elecciones generales, para retener el control del partido radi-cando documentos después de las doce de la noche” o el de proteger la “integridad del proceso electoral . . . [para] im-pedir correrías e incursiones hostiles.” En primer lugar, el argumento olvida que la franquicia electoral desaparece en las urnas. Segundo, ninguna petición de inscripción jurada antes o durante el día de las elecciones es válida; tiene que suscribirse con posterioridad a la medianoche. Y tercero, la norma se presta a conferir exclusividad de nombre y símbolo a grupos rechazados por el pueblo como supremo juzgador, sin que en número sustancial de peticiones juradas por ciuda-danos se demuestre la fortaleza e interés legítimo.
Por todos es conocido que uno de los atributos inherentes que acompaña la personalidad y el reconocimiento de un partido político al amparo de la ley electoral es el de poseer un nombre y símbolo propios y exclusivos. Los principios re-gúlatenos referentes a la posesión de nombres y símbolo electoral no son producto de inventiva legislativa ajena a los fenómenos psicológicos que nutren un pueblo. Responden a valores y realidades que trascienden el simple fundamento de *30que toda criatura jurídica, al igual que una persona natural, debe ser identificada de algún modo.
Por naturaleza propia, individual y colectivamente el ser humano en el diario convivir tiende a identificarse con aque-llas creencias y posiciones que satisfacen su ideario y espí-ritu; se comunica con sus congéneres y recibe de éstos men-sajes e ideas, no solo por palabras sino a través de símbolos. Es natural pues, que en la etapa de organización de un par-tido político se aspire a lograr una correspondencia entre la combinación de palabras que forman el nombre pretendido y el diseño gráfico (emblema), de modo tal que con facilidad —visual y auditivamente — sea capaz de proyectar emocional o racionalmente por asociación mental, el contenido ideológico de los planes sociales, económicos y políticos que pretende someter al electorado. En la trayectoria histórica de los par-tidos políticos puertorriqueños, el significado de sus nombres, lemas y símbolos tuvieron sus orígenes en las controversias o circunstancias del momento; algunos capaces de trascender y perdurar, con mayor o menor efectividad, la época precisa de su génesis. Una vez establecidos, los nombres y símbolos par-tidista proyectan y “forman parte de la imagen pública que se crean a través de los años”, justificándose que las leyes electorales los protejan contra toda usurpación indebida bajo normas iguales de prohibición. Giménez v. J.E.E., 96 D.P.R. 943, 956 (1968).
Otro valor contemplado en la ley, derivado de la realidad humana expuesta, responde al interés lícito del Estado de prevenir la posible confusión del ciudadano en la contienda electoral y garantizar un proceso ordenado en todo cuatrienio eleccionario. Sobre el particular, no es menester mucha elabo-ración para demostrar el trastoque que conllevaría una cam-paña de inscripción o preeleccionaria, si las agrupaciones o partidos comparecieran ante la ciudadanía reclamando en-doso a través de los distintos medios modernos de comunica-ción integrada y propaganda masiva, portando idénticos nom-*31bres y símbolos. Podemos afirmar que más que un interés apremiante, existe el deber insoslayable de evitar la inscrip-ción ilimitada de partidos políticos con el mismo nombre. (4) El interés de evitar confusión no sólo opera para beneficio de la ciudadanía en general, sino que revierte a las mismas colectividades quienes así se evitan el tener que dedicar y des-tinar parcialmente esfuerzo, dinero y tiempo esclareciendo sus respectivos orígenes y credenciales.
Finalmente, no debemos pasar por alto que la insignia colectiva e individual electoral, además de un instrumento mediante el cual se viabiliza la votación de candidatura ín-tegra, (5) como medio de comunicación representa uno de los mecanismos para distinguir en la papeleta los partidos y can-didatos, y garantizar él derecho constitucional del voto al elector que no sabe leer ni escribir.
Reafirmamos nuestra posición de que bajo el estado de ley prevaleciente, el derecho a poseer el nombre y símbolos propios y exclusivos perdura mientras subsiste la franquicia; una vez cesa, se desvanece ese monopolio. Ni por gestión ad-ministrativa ni en función judicial, estamos autorizados, a extender después de las elecciones propiedad y dominio del nombre, bajo el concepto de “reserva”, al Democratic Party of Puerto Rico. Como corolario, estimamos correcto el apun-*32tamiento del recurrente de que el Democratic Party of Puerto Rico, perdió la exclusividad del nombre e insignia al no reci-bir endoso en las urnas en número suficiente para perdurar más allá del día de las elecciones.
El recurrido argumenta que el lenguaje del Art. 7-009 (6) disponiendo que “ningún partido político podrá adoptar como nombre o insignia uno que hubiese usado o adoptado previa-mente otro partido político en todo, en parte o parecido”, establece una prohibición absoluta que no tiene ninguna rela-ción con el Art. 4-012 (7) que contempla la desaparición de partidos por insuficiencia de votos. Discrepamos. No podemos atribuirle a la Asamblea Legislativa incoherencia al legis-lar, como tampoco aceptar una interpretación desarticulada. El sentido armonioso e integral, congruente con las caracte-rísticas hasta el presente jurisprudencial y estatutariamente *33reconocidas de una franquicia electoral, nos obliga a concluir que la prohibición plasmada en el Art. 7-009 está indefecti-blemente conectada al Art. 4-012. La tutela de nombres y símbolos dimanantes de tal protección forzosamente tiene que referirse y cubrir aquellos partidos políticos debidamente inscritos al momento en que una agrupación de ciudadanos inicia ante el Tribunal Electoral las gestiones de inscripción con arreglo a la ley, irrespectivo de que estos últimos hubie-sen acudido a las urnas electorales.
Tampoco compartimos la tesis de que la frase “si ese otro partido todavía reclama y usa dicho nombre o emblema”— que existía en la See. 42 de la Ley Electoral derogada,!8) predecesora del Art. 7-009 citado — refuerza la interpretación de que la prohibición es absoluta. El texto de ley se refiere a “ningún partido político”, esto es, aquellos que poseen fran-quicia electoral. A lo sumo, repetimos, la única ampliación de cobertura que cabe razonablemente aceptar — en aras de un ordenado proceso inscripcionario — es que están también cobi-jadas aquellas agrupaciones que en trámite de inscripción con-forme al Código registren debidamente el nombre y símbolo.
El no limitarse dicha prohibición a los nombres y símbolos del cuatrienio en que una agrupación de ciudadanos aspira adquirir personalidad y categoría de partido político, condu-ciría al resultado absurdo de establecer un interdicto legis-lativo categórico que podría perpetuar ad infinitum todo nom-bre o emblema usado en la historia del proceso electoral puer-torriqueño. No negamos facultad a la Asamblea Legislativa para regular la cuestión; sin embargo, el elemento de con-temporaneidad sería esencial.!9) En ausencia de normas *34claras y precisas legislativas revestidas de criterios igualita-rios razonables que atemperen el rigor e impacto que ello im-pondría sobre el preciado derecho a la libertad de asociación de la ciudadanía, rechazamos la conclusión tajante que se nos propone por estimarla instauradora de un precepto negativo, incompatible con los atributos de personalidad — nombre y símbolo — que acompaña a un partido político mientras sub-siste, pero que pierde al no alcanzar el endoso y confianza mínima del elector en las urnas.
h-4
Establecido que el Democratic Party of Puerto Rico per-dió su franquicia electoral, y por ende, el patrimonio al nom-bre e insignia después de la medianoche del 2 de noviembre de 1976, examinemos las consecuencias jurídicas que resultan del cuadro f áctico ante nuestra consideración.
Notamos que el recurrente Democratic Party apoya su derecho a usar dicho nombre y el emblema “cabeza de burro sonriente” de la petición jurada radicada a las 12:03 A.M. del 3 de noviembre. Dicha diligencia la efectuó en virtud de la Resolución del Tribunal Electoral del 25 de junio de 1974 (T.E. 74-4), creadora del registro y reserva de nom-bres, supra. Aduce el axioma “primero en tiempo, primero en derecho.” En la Resolución impugnada el recurrido concluyó que el Art. 7-010 del Código “establece la norma de que la *35prioridad sobre nombres e insignias depende del orden de pre-sentación en el Tribunal Electoral. Obviamente dicha norma rige en los casos de nombres e insignias que no han sido uti-lizados anteriormente por ninguna agrupación política.” En este último aspecto, la determinación de aplicar la prioridad solamente a nombres y emblemas nunca usados es equivocada por ser incompatible con los efectos ipso jure que acompaña la desaparición de un partido político y el enfoque restrictivo que hemos rechazado. Sin embargo, merece comentario que el pronunciamiento implícitamente reconoce que la disposi-ción 7-010 contempla también el mecanismo para decidir la prelación entre los partidos y candidatos adversarios, no sólo de insignias, sino nombres. Coincidimos en este extremo. Si el símbolo o insignia electoral representa la figura con que material y gráficamente se plasma el nombre de un partido, y ambos tienen como denominador común los mismos objeti-vos, comunicación e identificación, resulta lógico — en ausen-cia de otras normas legislativas — que la prioridad del nombre sea igualmente determinada en orden a su presentación.
Hecha esta aclaración, advertimos que el trámite de solici-tud jurada realizado por los cuatro ciudadanos integrantes del organismo directivo del recurrente Democratic Party es uno sin virtualidad jurídica, ya que si bien siguió los tér-minos de la Resolución T.E. 74-4, no fue acompañada de peticiones juradas suficientes como requiere el Art. 4-008 de la ley, que en lo pertinente dispone:
“Se considerará partido local por petición a cualquier agrupa-ción de ciudadanos que a propósito de figurar en unas elecciones generales, en la papeleta electoral de un precinto, distrito repre-sentativo o distrito senatorial específico, se inscriba en el Tribunal Electoral como partido político local, y presenten los nom-bres y direcciones de un grupo de electores que constituyan su organismo directivo central, mediante la radicación ante el Tribunal Electoral, de peticiones juradas al efecto, suscritas en cada precinto en que deba aparecer su candidatura, por un número de electores no menor del cinco (5) por ciento de [sic] total de votos *36depositados, en cada precinto envuelto, para todos los candidatos al cargo de Gobernador del Estado Libre Asociado de Puerto Rico en la elección general precedente. Al aceptarse dichas peti-ciones por el Tribunal Electoral, el partido local por petición quedará inscrito.” (Bastardillas nuestras.)
Su lectura refleja que para la inscripción de un partido local por petición hay que presentar además de los nombres y direcciones del grupo de electores que constituyen su orga-nismo directivo central “peticiones juradas al efecto, suscri-tas en cada precinto”, en número adecuado. Este requisito estatutario lamentablemente no fue contemplado en la Reso-lución T.E. 74-4.
Aun cuando dicha Resolución indujera a error al recu-rrente en su afán por adelantarse y lograr exclusividad del nombre e insignia interesados, no nos es permisible darle vali-dez por ese fundamento pues nuestra decisión entrañaría el convalidar una determinación administrativa en pugna con la ley. (10) Debe recordarse que la autoridad conferídale al Tribunal Electoral, aunque abarcadora, está sujeta “a que en las reglas que adopte concurran los siguientes factores: a) sean necesarias; b) no conflijan con disposición expresa esta-tutaria; c) intenten cubrir lagunas o áreas que no estén taxa-tivamente comprendidas en la ley; y d) que la reglamentación *37se base en el concepto de equidad, aplicado conforme a los principios básicos del derecho, usos y costumbres estableci-das.” García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976). (Bastardillas nuestras.)
La anterior conclusión es el reverso de los mismos razo-namientos que apuntáramos con relación a la actuación ultra vires del Tribunal recurrido de extender la franquicia más allá del día de las elecciones. De la misma forma que resulta un contrasentido el que un partido político reclame preferen-cia cuando no ha obtenido la confianza del elector, es ilógico que una simple solicitud, aunque jurada, (11) confiera en dicha etapa prelación y exclusividad si no viene acompañada de las peticiones de los electores que prima facie dan fe y evidencian numéricamente el genuino interés de participar en las elec-*38dones. Partido Nuevo Progresista v. J.E.E., 96 D.P.R. 961, 985-987 (1968). (12)
*39En consecuencia, ciñéndonos a los términos de ley, las peticiones juradas radicadas con la carta del señor Durham en número adecuado para el precinto de Culebra el día 3 de noviembre de 1976, a las 5:34 P.M. — si bien posteriores a la solicitud jurada de los señores López, Lafont, Ramírez y Sheley — establecieron prioridad sobre cualquier otro partido respecto a la propiedad del nombre Democratic Party of Puerto Rico y el emblema del “burro” para fines inscripciona-rios. En este extremo, aun cuando por distintos fundamentos, concurro con el resultado llegado en la opinión mayoritaria de que la decisión del Tribunal Electoral es correcta y debe ser sostenida.
III
Lo expuesto no resuelve todas las interrogantes plantea-das en el caso pues el recurrente argumenta la inconstitucio-nalidad de la decisión y además que:
“El Democratic Party of Puerto Rico no existe ni ha existido jamás como un partido electoral bona fide. Ha sido especial-mente desde 1944, un frente del Partido Popular Democrático para participar a medias en la política nacional estadounidense *40a la vez que evita la afiliación formal de este último, que le crearía serios problemas divisionistas dentro de su grey, ma-yoritariamente autonomista y contraria a dicha afiliación. Su ins-cripción cada cuatro años como partido local en Culebra res-ponde precisamente a la intención de ‘proteger’ ese nombre y la insignia nacional del burro para así evitar que cualquier grupo, en el libre ejercicio de su derecho de asociación, se inscriba y se afilie al Democratic National Committee para así participar de buena fe en las elecciones en Puerto Rico y en la nominación del Presidente y Vicepresidente de Estados Unidos.
Es contrario al interés ‘público proteger la existencia de una ficción jurídica específicamente para evitar él ejercicio del dere-cho de asociación política. (Bastardillas en el original.)
El Código Electoral rige el proceso electoral en Puerto Rico. El proceso de inscripción de nombres e insignias y la certifica-ción de partidos se refieren a agrupaciones que se proponen par-ticipar en el proceso electoral.” (Bastardillas nuestras.)
Nos señala además, que en ningún momento dicha agru-pación alegó o admitió propósito electoral alguno.
El Tribunal Electoral en una Resolución fechada el 24 de diciembre de 1975 determinó que el Democratic Party of Puerto Rico era un partido bona fide. Sin embargo, es obvio que aun aceptando la corrección de dicha conclusión para aquella época, el carácter bona fide tendría que determinarse a la luz de las ejecutorias que logre en sus gestiones de ins-cripción post-electorales. (13) Para fines de esta ponencia, he-*41mos de asumir al presente que tanto el Democratic Party of Puerto Rico como el recurrente Democratic Party son agru-paciones que bona fide desean participar en nuestras elec-ciones del 1980, independientemente de las relaciones y con-secuencias que ello pueda tener en los procesos internos de nominación de candidatos a la Presidencia y Vicepresidencia por el Partido Demócrata Nacional en los Estados Unidos. El Código Electoral derogado — único que rige la situación de autos — en lo que respecta a la franquicia de partidos polí-ticos, y la correspondiente tutela de nombres e insignias elec-torales, se basa en la premisa de que éstos participarán real y efectivamente en la selección local y general de los fun-cionarios a puestos públicos electivos; no contempla que el único propósito sea el monopolizar nombres e insignias o el convertirse en instrumentos para participar indirectamente en la elección de funcionarios no locales cuyo derecho no está reconocido constitucional ni legislativamente al presente en Puerto Rico.
*42Aun cuando causa extrañeza que ambos partidos preten-dan apelar al electorado puertorriqueño — acostumbrado por razones de idiosincracia y cultura a la versatilidad y rico con-tenido del lenguaje español — haciendo uso exclusivo del idio-ma inglés, y ello con miras a lograr su endoso en las próximas elecciones, debemos resolver si el haberse omitido las palabras “Puerto Rico” que identifican nuestro país, resulta suficiente para distinguir efectivamente a ambas agrupaciones en el proceso inscripcionario.
Según indicamos, el interés válido del Estado de evitar la confusión de nombres y emblemas se extiende, además de los partidos que retuvieron la franquicia electoral intacta, a las agrupaciones en proceso de inscripción que aspiran lograr el cupo numérico de ley necesario para adquirir por primera vez o renovar la franquicia correspondiente. Resulta pues inevitable que concentremos nuestra atención sobre el alcance de la prohibición del Art. 7-009, que en lo pertinente reza:
“Ningún partido político podrá adoptar como nombre o insignia, uno que hubiese usado o adoptado previamente otro par-tido político, en todo, en parte o parecido. (Bastardillas nues-tras.)
El recurrente aduce que “. . . debe declararse el nombre ‘Democratic’ como de dominio público y permitir que el pro-ceso político, mediante el voto directo y secreto, dilucide cuál de esos grupos de Demócratas ha de prevalecer. Negarle el uso de ese nombre a los recurrentes es una limitación incons-titucional de su derecho a la libre asociación.” La dificultad del argumento estriba en que por propia definición, aquello que es de “dominio público” no es susceptible de apropiación por ninguna persona o entidad en particular. Y en el ámbito de las palabras — como vehículo de expresión e ideas — es peli-groso elaborar una teoría a base del concepto “dominio públi-co” por el impacto restrictivo que tendría en la libertad. Ahora bien, asumiendo que la tesis propugnada de “dominio público” significa que el Estado no puede vedar para fines *43electorales determinadas palabras — por ser éstas represen-tativas de valores y tradiciones comunitarios en la historia de un pueblo — rehusamos aceptar tal conclusión por las conse-cuencias negativas que ello implica al ser aplicada en el caso de autos y en otros análogos. Si la palabra “Democrático”— traducción al vernáculo de “Democratic” — pudiere utilizarse irrespectivamente en la formulación del nombre de un par-tido, independientemente de su composición y examen total, (v.g. Democratic Party v. Democratic Party of Puerto Rico), por analogía, no habría fundamento alguno para que se pro-hibieran los términos “independentista”, “socialista”, “repu-blicano” y otros. Así se evidencia la perplejidad que se crearía al presentarse ante el electorado, por vía de ejemplos, parti-dos locales o principales denominados: Partido Independen-tista, Partido Independentista Puertorriqueño, Partido Inde-pendentista de Puerto Rico, Partido Socialista, Partido So-cialista Puertorriqueño y Partido Socialista de Puerto Rico.
Nuestro análisis refleja que el nombre Democratic Party obviamente está vedado de ser usado, no sólo por haber el Democratic Party of Puerto Rico logrado prelación en virtud del Código, sino por razón de asemejarse sustancialmente con este último. La identidad entre ambos nombres es indubitada ya que el nombre Democratic Party of Puerto Rico y el de Democratic Party pretendido, son iguales en sus dos primeras palabras; la única diferencia estriba en las palabras “of Puerto Rico”. La identificación de la jurisdicción en que va a funcionar dicha colectividad, al igual que la de otros par-tidos bajo nuestras leyes electorales, está implícitamente com-prendida ya que no concebimos como los electores, medios de comunicación y propaganda partidista puedan abstraerse de tal situación.
Sin embargo, nuestra interpretación del Art. 7-009, no puede ser una gramatical basada en el sentido literal del estatuto que afecte innecesariamente el derecho a la libre asociación de los electores. En la consecución de ese objetivo *44apreciamos dicha prohibición a la luz de lo dispuesto en Giménez v. J.E.E., supra, en que se sostuvo la doctrina apli-cable del modo siguiente:
“La similitud entre un nombre propuesto por un partido y un nombre que se usa por otro debe ser de tal naturaleza que conlleven por sí mismos, ambos nombres, la impresión casi ine-quívoca a la vista y al oído — por la construcción análoga de am-bos y su sonido casi idéntico — de que se trata [casi] del mismo nombre ...955. (Bastardillas nuestras.)
El pronunciamiento de Giménez es perfectamente compatible y armoniza con el texto de ley vigente. La disposición no prohíbe que en el nombre sugerido o a adoptarse, se in-cluya o figure determinada palabra que sea idéntica o similar a la de un partido ya inscrito o en proceso de inscripción. Lo determinante es la composición íntegra de todas las palabras que forman el nombre. La totalidad del nombre será lo deci-sivo ya que si conlleva “la impresión casi inequívoca a la vista y al oído de que se trata del mismo nombre”, su registro deberá ser rechazado por prestarse a confusión. (14) Al adop-tar esta interpretación reducimos al mínimo posible el im-pacto sobre la libertad de asociación y prédica de ideas polí-ticas, balanceando a su vez los intereses gubernamentales en-vueltos. Amerita especial señalamiento que la interpretación brindada debe forzosamente tomar en cuenta y evaluar la sigla que resultará de la composición de palabras del nombre partidista deseado, con miras a evitar igual confusión al res-pecto.
*45En consonancia con el razonamiento expuesto, también por distintos fundamentos, consideramos que fue correcta la determinación del Tribunal Electoral no admitiendo el nom-bre del recurrente Democratic Party.
H-i <1
Ahora bien, disentimos de la negativa a reconocer el sím-bolo propuesto. Contra las consideraciones expuestas en la opinión del Tribunal para sostener tal dictamen, sometemos la cuestión a la inteligencia del lector (y elector) en virtud de un sencillo examen comparativo de los símbolos en contro-versia :
[[Image here]]
Sin necesidad de especular sobre otras posibles modalida-des o variaciones en la figura del burro, las diferencias físicas entre el interesado por el recurrente y aquél presen-tado por el Democratic Party of Puerto Rico son “de fácil captación” a simple vista, Partido Nuevo Progresista v. *46J.E.E., supra, 983. Como medio efectivo de comunicación, “la totalidad de la cabeza del burro sonriente” solicitado como insignia, al ser contrastado con el símbolo del otro partido: (1) no se presta visualmente a confusión; (2) no son pare-cidos; y (3) mucho menos, idénticos. Debe recordarse que la percepción de los símbolos gráficos se logra por medio de la vista y no a través del uso del sentido auditivo o el de una fecunda imaginación. (15) Tampoco “puede construirse una tesis sobre violación al ejercicio consciente del derecho al voto, presuponiendo la inconsciencia de quien va a ejercitarlo.” Partido Nuevo Progresista, supra.
La decisión negando el uso del símbolo sometido constituye una restricción indebida e irrazonable que vulnera los dere-chos constitucionales a libre asociación y expresión de los electores que componen la agrupación recurrente.

(1) Anotamos que al presente, en virtud de la nueva Ley Electoral— Núm. 4 de 20 de diciembre de 1977 — las disposiciones en controversia son sustancialmente iguales.


(2) “Cualquier partido político que tenga la categoría de partido principal de la mayoría, partido principal o partido por petición, disfrutará de los derechos que le corresponda, bajo las disposiciones de este Código, hasta que su candidato para Gobernador del Estado Libre Asociado de Puerto Rico deje de obtener, en unas elecciones generales, el número de votos re-queridos para subsistir como partido político, o en el caso de partidos locales *27por petición, hasta que su candidato al cargo electivo de mayor jerarquía, que hubiere figurado en su candidatura, deje de obtener, en unas elecciones generales, el cinco por ciento (5%) de los votos emitidos, por todos los partidos, para todos los candidatos al mismo cargo, en el precinto o precintos relacionados con el mismo.” (16 L.P.R.A. see. 2142.) (Bastardillas nues-tras.)


(3) Además de la intervención en el escrutinio según el Art. 7-082, entre otros derechos y deberes post-electorales destacamos los contenidos en los siguientes artículos: el 8-003 que ordena — una vez certificado el re-sultado oficial de las elecciones — que el Tribunal “ajustará los estimados [de dinero recibido como anticipo del Fondo Electoral] a los resultados de las mismas ... y ordenará al Secretario de Hacienda pagar o recobrar las cantidades correspondientes” (16 L.P.R.A. see. 2083); el 3-004 que otorga un crédito para transportación de electores “el día de las elecciones generales” (16 L.P.R.A. see. 2084); el 3-005, in fine que exige la devolu-ción al Tribunal Electoral de todo equipo o propiedad adquirida por un partido político desaparecido con dinero proveniente del Fondo Electoral (16 L.P.R.A. see. 2085); y el Art. 3-009 (c) requiere de los partidos po-líticos sometan desde “el primero de marzo de un año de elecciones gene-rales, hasta el día último de dicho año” los informes de contabilidad sobre ingresos y gastos (16 L.P.R.A. sec. 2089(c)).
Advertimos, no obstante, que por resultar tales derechos y deberes de índole excepcional, aquél que los reclama o invoca debe demostrar su exis-tencia en virtud de disposición expresa estatutaria y no a base de inferen-cias conflictivas con el diseño electoral.


(4) En el ámbito federal la Constitución de Estados Unidos pone en manos de los estados la reglamentación de las elecciones. Kusper v. Pon-tikes, 414 U.S. 51, 57 (1973). “Además, como una cosa práctica, tiene que existir una reglamentación sustancial sobre elecciones si éstas van a ser justas y honestas y si alguna clase de orden, más bien que caos debe acom-pañar el proceso democrático.” Storer v. Brown, 415 U.S. 724, 730 (1974). (Traducción nuestra.) Se ha sostenido que la reglamentación estatal obs-taculiza el derecho al voto, así como la libre asociación, sería constitu-eionalmente sospechosa a menos que sirva un interés impelente del estado— Cousins v. Wigoda, 419 U.S. 477 (1975); Storer, supra, 729; Dunn v. Blumstein, 405 U.S. 330, 337 (1972); Williams v. Rhodes, 393 U.S. 23, 31 (1968) — sin embargo, esta norma no invalida automáticamente toda res-tricción al derecho al voto y asociación. Storer, supra, 729.


(5) Art. 7-012, in fine (16 L.P.E.A. sec. 2342).


(6)En lo pertinente reza:
“Ningún partido político podrá adoptar como nombre o insignia uno que hubiese usado o adoptado previamente otro partido político en todo, en parte o parecido.
“Ningún partido político usará como insignia formal o informal, en la papeleta electoral, ni en el desarrollo de cualesquiera de sus actividades o en materiales impresos de cualquier tipo: 1. la bandera o el escudo de armas de los Estados Unidos o del Estado Libre Asociado de Puerto Rico; 2. ni insignia alguna o combinación de insignias iguales o parecidas a las usadas por cualquier persona natural o jurídica, colectividad o agrupación organizada con fines de lucro o no pecuniarios en el Estado Libre Asociado de Puerto Rico.
“El Tribunal Electoral rechazará cualquier nombre o insignia de un partido político que fuere presentado para registro en su oficina que in-frinja las disposiciones de este artículo.” (16 L.P.R.A. see. 2339.) (Bastar-dillas nuestras.)


(7) “Cualquier partido político que tenga la categoría de partido principal de la mayoría, partido principal, o partido por petición, disfrutará de los derechos que le corresponda, bajo las disposiciones de este Código, hasta que su candidato para Gobernador del Estado Libre Asociado de Puerto Rico deje de obtener, en unas elecciones generales, el número de votos re-queridos para subsistir como partido político, o en el caso de partidos locales por petición, hasta que su candidato al cargo electivo de mayor jerarquía, que hubiere figurado en su candidatura, deje de obtener, en unas elecciones generales, el cinco por ciento (5%) de los votos emitidos, por todos los parti-dos, para todos los candidatos al mismo cargo, en el precinto o precintos relacionados con el mismo.”


(8)En lo pertinente leía así:
“Ningún partido político adoptará como nombre o emblema, un nom-bre o emblema que se hubiese usado o adoptado previamente por otro partido político, en todo o en parte, si ese otro partido todavía reclama y usa dicho nombre o emblema.” (16 L.P.R.A. see. 141.)
Lo subrayado representa lo derogado.


(9)Con respecto al argumento elaborado sobre el peligro de confusión entre el electorado porque una agrupación nueva sea inscrita con el nom-*34bre que usó un partido político en elecciones anteriores, basta señalar que no podemos coincidir con la premisa de que “el electorado pueda identificar erróneamente al partido que está compareciendo en las elecciones generales con el partido que había comparecido en las elecciones anteriores como provocando la identificación errónea entre las dos agrupaciones.”
El interés estatal fundamental reconocido de evitar confusión electoral, hemos dicho que necesariamente debe contener elementos de contemporanei-dad. Este ingrediente de actualidad obviamente no está presente en el ra-ciocinio que se nos ofrece, ya que entre una elección general y la próxima, por mandato constitucional, transcurren cuatro años; término más que suficiente para que cualquier segmento de ciudadanos “confundidos” despe-jen sus dudas.


(10) Tampoco tiene valor de precedente persuasivo el caso Partido Jus-ticia Puertorriqueña (T.E. 75-36) mencionado por el recurrente. Este Tribunal Supremo nunca tuvo ante sí dicho caso, y menos aún, controversia sobre el trámite referente a la inscripción de un partido político y sus efectos sobre la exclusividad de nombre e insignia. Apreciamos sin embargo innumerables diferencias fácticas, entre las cuales sobresale que durante el término comprendido en que los promotores del Partido Justicia Puertorriqueña solicitaron el nombre sin petición jurada alguna el 30 de enero de 1975, y la fecha en que finalmente se le reconoció como partido local por petición en los precintos Hatillo (33), Santa Isabel (#70) y Cu-lebra (#100) ninguna otra persona o agrupación reclamó dicho nombre. O sea, que la solicitud de inscripción original defectuosa — por no estar acompañada de peticiones juradas de inscripción en determinado precinto como lo requiere la ley — quedó subsanada al lograr presentar e inscribir el partido en tres precintos sin que mediara objeción de clase alguna.


(11)A manera de paréntesis, nuestro criterio negándole vigencia a los trámites bajo la Resolución del Tribunal Electoral (74-4) representa uno de los fundamentos principales para refutar la hipótesis consignada en el alegato del Tribunal recurrido basado en el ejemplo de que al Partido In-dependentista Puertorriqueño “. . . un grupo de personas de otro partido de preocupados por el crecimiento del Partido Independentista Puerto-rriqueño desean hacer todo lo posible para impedir u obstaculizar ese crecimiento [y] bajo la interpretación que propone el recurrente ese grupo de personas podría la noche de las elecciones radicar a las 12:01 de la madrugada una petición para inscribirse como partido político utilizando el nombre y la insignia del Partido Independentista Puertorriqueño y el PIP se vería obligado a cambiar de nombre y la insignia lo cual tiene como consecuencia inevitable la confusión de los votantes en las elecciones.” (Bastardillas nuestras.)
En primer lugar, el Partido Independentista Puertorriqueño retuvo la franquicia electoral en virtud del respaldo que obtuvo en las últimas elec-ciones, por lo cual sería especulativo elaborar una decisión sobre tal su-puesto. Y en segundo término, es precisamente la Resolución del Tribunal Electoral antes mencionada la que permitiría que a las 12:01 de la ma-drugada posterior a las elecciones un grupo de personas deseosas de impe-dir u obstaculizar el crecimiento del Partido Independentista Puertorri-queño, con una simple petición jurada de registro acapararan el nombre e insignia tradicional de dicha colectividad. Esta eventualidad no es susceptible de ocurrir con nuestra decisión negándole virtualidad a tan sencillo trámite pues la solicitud tendría que venir acompañada de peticiones jura-das suficientes según requiere el Art. 4-008, supra.


(12) Tampoco es válida la teoría del recurrente de que la protección del nombre e insignia de un partido local por petición tiene efecto única-mente en el precinto en que está inscrito, la cual basa en la nota al calce (7) de Partido Nuevo Progresista v. J.E.E., supra 988. Las expresiones aludidas con carácter obiter dicta, tienen que apreciarse “bajo los hechos específicos [allí] concurrentes” en que la disputa del símbolo era entre un partido estrictamente localizado en el precinto de Culebra — isla geográfica-mente separada del territorio principal de Puerto Rico — y un partido polí-tico inscrito en el remanente de nuestro territorio, culminada la actividad inscripcionaria del P.N.P., en una etapa en que no existía posibilidades de confusión.
Advertimos varias diferencias que cualifican las expresiones citadas al contenido fáctico de dicho caso. En primer lugar, en el que nos ocupa, la disputa de nombres y símbolos comienza y está latente desde el curso ini-cial inscripcionario de ambas agrupaciones. Segundo, no podemos abstraer-nos de que en el pasado — susceptible de ocurrir en el futuro — es posible que una agrupación de ciudadanos en determinado cuatrienio se inscriba primero como partido local por petición y posteriormente, a medida que va logrando mayor endoso y arraigo, expanda su proceso de inscripción a otros precintos hasta finalmente lograr el cupo numérico necesario para figurar en la papeleta electoral de todo Puerto Rico. Si limitáramos el dere-cho de nombre e insignia únicamente al precinto en que se inscribió ori-ginalmente, se vería obligado a inscribirse con otro nombre o insignia en los otros precintos produciéndose el efecto indeseado de confusión entre el electorádo. En el panorama político puertorriqueño la consecuencia sería que un mismo partido tendría que inscribirse en distintos precintos con diversos nombres por precisamente existir previamente un partido local por petición con el nombre o símbolo que identifica a ese partido en otros precintos. Y adicionalmente, de acuerdo a la última redistribución electoral de la Junta Constitucional de Revisión de Distritos Electorales, Senatoriales y Representativos, fechada 3 de abril de 1972 — implementando el mandato de igualdad “un hombre, un voto” (one man, one vote) — por imperativos jurídicos y del trasiego poblacional, para fines electorales, la Isla de Puerto Rico fue dividida en 113 precintos. (16 L.P.R.A. see. 2143.) Como resultado, muchos de los precintos, en lo concerniente a límites geográficos, trascen-dieron linderos municipales y fraccionaron barrios, y en los municipios de grandes concentraciones poblacionales, quedaron ubicados un sinnúmero de precintos. Ante esta realidad, no es difícil imaginar el desconcierto que existirá si para fines inscripcionarios o de elección — -habida cuenta de las redes integradas de comunicación moderna y masiva — no se vedara la duplicidad de nombres y símbolos políticos.
Recalcamos, lo expresado al calce como dictum en Partido Nuevo Progresista v. J.E.E., supra, es válido en cuanto a la inscripción de un partido local por petición que se estanca en un precinto de las peculiaridades de la Isla de Culebra y que no se extiende como partido al restante territorio *39geográfico del país; ello no puede tener el efecto de impedir a una agrupa-ción — que subsiguientemente adquiera status de partido por petición — acuda a las urnas con un nombre o símbolo análogos a aquel local. Sin embargo, esta conclusión no significa que para el desarrollo coordinado inscripciona-rio en el resto de la Isla de Puerto Rico, se prohíba la dualidad en nombres y emblemas. Más bien elimina la cuestionable y tradicional práctica de acudir a la Isla de Culebra para inscribir un partido local con fines ex-clusivos de monopolizar y perpetuar nombres y símbolos políticos; principio que encontró eco en otro caso ante el Tribunal Electoral en que dicho orga-nismo calificó como “hipocresía” la “inscripción” como partido local por petición meramente para retener el nombre y las insignias sin la intención de acudir a las elecciones: En el asunto de Hernán Cortés Ruiz, T.E. 76-238.
Ciertamente es una afrenta a la seriedad del proceso electoral y un atentado a los postulados que inspiran el sistema democrático, que agrupa-ciones que el día de las elecciones no obtuvieron ningún endoso o uno insignificante, puedan irremediablemente acaparar al otro día un nombre y emblema contra el derecho de libre asociación del electorado restante de Puerto Rico.


(13)Los informes oficiales del Secretario del Tribunal Electoral al 14 de enero de 1977 relativos a las peticiones de inscripción presentadas por ambas agrupaciones revelan el siguiente desglose:
DEMOCRATIC PARTY OF PUERTO RICO
PRESO. NÚM. PRECINTO PETICIONES VALIDAS REQUERIDAS RADICADAS
[[Image here]]
*41[[Image here]]
Los asteriscos (*) representan los precintos en que completaron el cupo numérico de ley necesario para quedar acreditados como partidos locales por petición.
Incidentalmente, el desglose relacionado representa las únicas peti-ciones radicadas al 17 de noviembre de 1977 según nos certifica el Tribunal Electoral y son un indicio de la superioridad numérica en peticiones válidas radicadas por el recurrente.


(14)Riddell v. National Democratic Party, 508 F.2d 770 (1975), en que el recurrente descansa para sostener que la palabra “Democratic” es de dominio público, es distinguible por su contenido fáctico, histórico y legal. No creemos que sea autoridad para sostener que las palabras “Democratic Party” sin más, tienen que ser reconocidas por el Estado para toda agrupa-ción política que las reclame, si existe debidamente inscrito una agrupa-ción o partido con igual nombre. Apreciamos su valor jurídico dentro de la norma adoptada de que el criterio rector es el examen de la totalidad del nombre propuesto para detectar si implica, a la vista y al oído, la im-presión casi inequívoca de que se trata del mismo nombre.


(15)No nos persuade la teoría de “asociación de ideas instantáneas” ante el electorado puertorriqueño a base de que el animal burro sea el sím-bolo y emblema tradicional y oficial del Partido Demócrata Nacional en los Estados Unidos ya que su virtualidad en nuestro país es de dudosa validez. Bajo la misma, podría impedirse el uso del símbolo “Jacho” — que distinguió en el pasado al Partido Socialista de Iglesias Pantín — debido a que al pre-sente subsiste una generación de electores que lo asociarían “instantánea-mente” con dicha ideología política.